DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 13:
	Line 2, change the word “resistor” to --resistors--.

As per Claim 19: 
	Line 2, change the word “resistor” to --resistors--.

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Saraswat et al., hereinafter Saraswat, US Publication No. 2017/0147738 teaches a failure-in-time (FIT) evaluation method for an integrated circuit (IC), comprising: 
accessing data representing a layout of the IC comprising a metal line and a plurality of vertical interconnect accesses (VIAs) (Saraswat Figs. 2 and 5 and paragraphs [0017]-[0018] and [0068], wherein circuit data is obtained, which includes a layout of the components including metal lines and vias); and 
determining FIT value for each of the metal segments to verify the layout and fabricate the IC (Saraswat paragraphs [0028], [0073] and [0082]-[0085], wherein FIT rates for each wire segment are obtained for purposes of verification before manufacture).

Shroff et al., hereinafter Shroff, US Publication No. 2013/0055184 teaches picking a plurality of nodes along the metal line (Shroff paragraph [0023], wherein nodes of a metal line are selected by a partitioner); 
dividing the metal line into a plurality of metal segments based on the nodes (Shroff paragraph [0023], wherein the metal line is partitioned into segments).

The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein the number of the nodes is less than the number of the VIAs, and a distance between two adjacent VIAs of the VIAs is less than a width of the metal line.

Regarding Claim 11, Saraswat, US Publication No. 2017/0147738 teaches a failure-in-time (FIT) evaluation method for an integrated circuit (IC), comprising: 
evaluating FIT value for each of the metal segments, wherein FIT values for the metal segments are utilized to verify the layout and fabricate the IC (Saraswat paragraphs [0028], [0073] and [0082]-[0085], wherein FIT rates for each wire segment are obtained for purposes of verification before manufacture).

Shroff, US Publication No. 2013/0055184 teaches determining a plurality of nodes along a metal line and a plurality of vertical interconnect accesses (VIAs) from data representing a layout of the IC (Shroff paragraph [0023], wherein nodes of a metal line are determined by a partitioner from a layout including metal polygons and vias); 
determining a plurality of metal segments in the metal line based on the nodes (Shroff paragraph [0023], wherein the metal line is partitioned into segments).

The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:



	Regarding Claim 17, Saraswat, US Publication No. 2017/0147738 teaches a non-transitory computer-readable medium (Saraswat paragraph [0087], see computer readable medium) containing instructions which, when executed by a processor of a computer system, cause the processor to execute a FIT evaluation method comprising: 
evaluating FIT value for each of the metal segments, wherein FIT values of the metal segments are utilized to verify the layout and fabricate the IC (Saraswat paragraphs [0028], [0073] and [0082]-[0085], wherein FIT rates for each wire segment are obtained for purposes of verification before manufacture). 

Shroff, US Publication No. 2013/0055184 teaches determining a plurality of nodes along a metal line and a plurality of vertical interconnect accesses (VIAs) from data representing a layout of an integrated circuit (IC) (Shroff paragraph [0023], wherein nodes of a metal line are determined by a partitioner from a layout including metal polygons and vias); 
determining a plurality of metal segments in the metal line based on the nodes (Shroff paragraph [0023], wherein the metal line is partitioned into segments).



wherein it is determined that two adjacent VIAs of the VIAs are assigned to be the same node when a distance between the two adjacent VIAs is less than a width of the metal line.

	Claims 2-10, 12-16, and 18-20 are allowed based on their dependency to Claims 1, 11, and 17, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851